 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_032816.htm] 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED, UNLESS (I) SUCH SECURITIES HAVE
BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR
(II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 OR OTHER APPLICABLE
EXEMPTION FROM APPLICABLE SECURITIES LAWS. THE ISSUER MAY REQUIRE AN OPINION OF
COUNSEL TO THE HOLDER OF THESE SECURITIES, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER, THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

COMMON STOCK PURCHASE WARRANT
ADAMIS PHARMACEUTICALS COrporation

 

Warrant Shares: 1,000,000 Issue Date: March 28, 2016 (the “Issue Date”)

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for $100.00
and other valuable consideration received, Bear State Bank, N.A., or its assigns
(the “Holder”) is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time commencing on or
after the occurrence of an Exercise Event (as defined below) and ending on or
prior to 11:59 P.M. on the date that the Loan Agreement is terminated (other
than a termination of the Loan Agreement by Holder by reason of the occurrence
of an Event of Default) (the “Termination Date”), to purchase from Adamis
Pharmaceuticals Corporation, a Delaware corporation (the “Company”), up to
1,000,000 shares (as subject to adjustment hereunder, the “Warrant Shares”) of
common stock, $0.0001 par value per share, of the Company (“Common Stock”), at
the per share Exercise Price as defined in Section 2(b).

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Loan Agreement
(as defined below) entered into by and between the Company and the initial
Holder.

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person (a)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 



1

 

 

“Alternate Consideration” shall have the meaning set forth in Section 3(c).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the United States are authorized or required by law or other
governmental action to close.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
2(e).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any convertible debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exercise Event” shall have the meaning set forth in Section 2(a).

 

“Fundamental Transaction” shall have the meaning set forth in Section 3(c).

 

“Holder” shall have the meaning given such term in the first paragraph.

 

“Loan Agreement” means that certain Loan and Security Agreement dated as of
March 28, 2016, between the Company and Bear State Bank, N.A., as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Loan Documents” means the Loan Agreement and any other agreement or instrument
executed and delivered by the Company to Holder in connection with the Loan
Agreement or the transactions contemplated thereby.

 

“Notice of Exercise” shall have the meaning set forth in Section 2(a).

 

“Person” means an individual or Company, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 



2

 

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Warrant Shares” means, collectively, the shares of Common Stock issuable upon
the exercise of this Warrant in accordance with the terms hereof.

 

“Warrant Share Delivery Date” shall have the meaning set forth in Section
2(d)(i).

 

Section 2. Exercise.

 

a)           This Warrant shall not entitle the Holder to acquire any Warrant
Shares until after the occurrence of an Exercise Event (as defined below). Upon
the occurrence of an Event of Default (as defined in the Loan Agreement) and the
delivery of notice by Holder under the Loan Agreement that Holder is
accelerating all amounts owed by the Company under the Loan Agreement and
declaring the Obligations (as defined in the Loan Agreement) immediately due and
payable (an “Exercise Event”), the Holder shall be entitled to Exercise the
rights represented by this Warrant, in whole or in part, to acquire Warrant
Shares in a number that Holder in good faith believes will, upon sale of such
shares, be sufficient to cure or pay off the Obligations due to Holder under the
Loan Documents, at any time or times on or before the Termination Date by
facsimile delivery to the Company (or such other office or agency of the Company
as it may designate by notice in writing to the registered Holder at the address
of the Holder appearing on the books of the Company) of a duly executed notice
of exercise (the “Notice of Exercise”) in substantially the form of the Notice
of Exercise Form annexed hereto. Within two (2) Trading Days following the date
of exercise as aforesaid, the Holder shall deliver the aggregate Exercise Price
for the shares specified in the applicable Notice of Exercise by wire transfer
or cashier’s check drawn on a United States bank unless the cashless exercise
procedure specified in Section 2(c) below is specified in the applicable Notice
of Exercise. Notwithstanding anything herein to the contrary (although the
Holder may surrender the Warrant to, and receive a replacement Warrant from, the
Company), the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. In the case of a
partial exercise of this Warrant, the Holder may request that the Company
deliver to the Holder a certificate representing such new warrant, with terms
identical in all respects to this Warrant (except that such new warrant shall be
exercisable into the number of Warrant Shares with respect to which this Warrant
shall remain unexercised); provided, however, that the Holder shall be entitled
to exercise all or any portion of such new warrant, regardless of whether the
Company has actually issued such new warrant or delivered to the Holder a
certificate thereof. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Trading Day of delivery of such notice. The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

 



3

 

 

b)           Exercise Price. The exercise price per share of the Warrant Shares
under this Warrant shall be $0.0001, subject to adjustment hereunder (the
“Exercise Price”).

 

c)           Cashless Exercise. This Warrant may also be exercised at the
Holder’s election, in whole or in part, at such time by means of a “cashless
exercise.” The Holder shall be entitled to receive a number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) x (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
national securities exchange or trading market (with such exchange or market
including, without limitation, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, The New York Stock Exchange, Inc., the
NYSE or Amex, or the OTC Bulletin Board including the OTCQX or OTCQB) (a
“Trading Market”), the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (or other
reliable source) based on a Trading Day from 9:30 a.m. (New York City time) (or
such other time as the Trading Market publicly announces is the official open of
trading) to 4:00 p.m. (New York City time) (or such other time as the Trading
Market publicly announces is the official close of trading), (b) if no daily
volume weighted average prices are reported by Bloomberg (or other reliable
source), the average of the highest closing bid price and the lowest closing ask
price of any of the market makers for such security as reported in the “pink
sheets” by OTC Markets LLC, or (c) in all other cases, the fair market value of
a share of Common Stock as mutually determined by the Company and Holder.

 

This Warrant may be exercised by the Holder only following the occurrence of an
Exercise Event. Holder agrees that following any exercise of this Warrant,
Holder shall use its best efforts to sell as promptly as reasonably practicable
following such exercise, on the trading markets on which the Common Stock is
then listed or in another commercially reasonable manner, the shares of Common
Stock acquired by Holder upon such exercise, and that all of the net proceeds
from such sales of Warrant Shares shall be applied in satisfaction of the
Obligations as defined in the Loan Agreement. Holder shall promptly notify the
Company of the amount of net proceeds from sales of Warrant Shares and provide
information in reasonable detail concerning the amount of Obligations and the
amount of proceeds applied to reduce such Obligations.

 

4

 



 

d)           Mechanics of Exercise.

 

i.            Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent (“Transfer Agent”
means the transfer agent employed by the Company from time to time, for its
Common Stock) to the Holder by physical delivery to the address specified by the
Holder in the Notice of Exercise by the date that is three (3) Trading Days
after the date of delivery to the Company of the Notice of Exercise (such date,
the “Warrant Share Delivery Date”). Notwithstanding the above, Warrant Shares
may be issued and delivered in uncertificated form (with a notice of share
issuance delivered to Holder) and maintained in electronic form on the transfer
agent’s books and records. The Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date of delivery to the Company of the Notice of Exercise.

 

ii.           Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares (or delivery of notice
of issuance, if shares are issued in uncertificated form), deliver to the Holder
a new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

 

iii.          No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

iv.          Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder.

 

v.           Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 



5

 

 

e)            Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, (i) the Holder would beneficially own in excess
of the Holder Beneficial Ownership Limitation (as defined below) or (ii) the
Holder, together with the Holder’s Affiliates and any other Persons acting as a
group together with the Holder or any of the Holder’s Affiliates, would
beneficially own in excess of the Affiliates Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates and conversion of any Warrant Shares so acquired upon
exercise, and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other securities of the Company or the Subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock,
hereinafter “Common Stock Equivalents”) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 2(e), beneficial ownership shall be calculated in
accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the 1934 Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 2(e) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the reasonable judgment of the Holder, in each case
subject to the Holder Beneficial Ownership Limitation or the Affiliates
Beneficial Ownership Limitation, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder. For purposes of this Section 2(e), in determining the
number of outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one (1) Trading Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Holder
Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant (including shares
issuable upon conversion of Warrant Shares issued upon exercise). The
“Affiliates Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon exercise of this Warrant
(including shares issuable upon conversion of Warrant Shares issued upon
exercise). The Holder Beneficial Ownership Limitation together with the
Affiliates Beneficial Ownership Limitation is collectively known as the
“Beneficial Ownership Limitation.” The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(e) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant and shall
cease to apply only (x) upon sixty-one (61) days’ written notice from the Holder
to the Company of an election to increase or decrease or remove one or both of
the Holder Beneficial Ownership Limitation and the Affiliate Beneficial
Ownership Limitation or (y) immediately upon written notice from the Holder to
the Company at any time after the public announcement or other disclosure of a
Fundamental Transaction (as defined in Section 3(c))..

 



6

 

 

f)            Shareholder Approval. Notwithstanding anything herein to the
contrary, in no event shall the Holder be able to exercise this Warrant if the
number of shares of Common Stock issuable upon exercise of this Warrant (plus
all other shares of Common Stock issuable by the Company in other transactions
subject to Nasdaq Rule 5635(d)) exceeds 19.9% of the Company’s outstanding
shares of common stock as of the Issue Date (as determined under applicable
Nasdaq rules) unless such issuance of Common Stock in excess of 19.9% has been
approved by the Company’s stockholders in accordance with Nasdaq Rules.

 

Section 3.             Certain Adjustments.

 

a)            Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions of shares of its Common Stock to the record
holders of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged in the case of
an exercise for Common Stock only. In the event that any adjustment of the
Exercise Price required herein results in a fraction of a cent, the Exercise
Price shall be rounded down to the nearest one hundredth of a cent. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 



7

 

 

b)           Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, shall distribute to all holders of Common Stock (and not
to the Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security of
the Company other than the Common Stock (which shall be subject to Section 3(b))
(a “Distribution”), then in each such case the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including, without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation). To the extent that this Warrant has not been exercised at the time
of such Distribution, such portion of the Distribution shall be held in abeyance
for the benefit of the Holder until the Holder has exercised this Warrant.

 

c)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person pursuant to which the shares of capital stock of the Company
outstanding immediately prior to such merger or consolidation are converted into
or exchanged for shares of another company or entity and represent, or are
converted into or exchanged for equity securities that represent, immediately
following such merger or consolidation, less than a majority, by voting power,
of the equity securities of (1) the surviving or resulting party or (2) if the
surviving or resulting party is a wholly owned subsidiary of another party
immediately following such merger or consolidation, the parent of such surviving
or resulting party, (ii) the Company, directly or indirectly, effects any sale
of all or substantially all of its assets in one or a series of related
transactions and the consideration is distributed to holders of Common Stock,
(iii) any tender offer or exchange offer by the Company is completed pursuant to
which holders of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, (iv) the Company effects
any reclassification, reorganization or recapitalization of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, or (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement with another Person or group of Persons
whereby such other Person or group acquires more than 50% of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock or share purchase
agreement) (each a “Fundamental Transaction”), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, the number of shares of
common stock of the successor or acquiring company or of the Company, if it is
the surviving Company, and any additional consideration (the “Alternate
Consideration”) receivable by holders of Common Stock as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 



8

 

 

d)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

e)           Notice to Holder.

 

Whenever the Exercise Price is adjusted pursuant to any provision of this
Section 3, the Company shall promptly mail to the Holder a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 

f)            Adjustments. In the event that at any time, as a result of an
adjustment made pursuant to this Section 3, the Holder shall, upon exercise of
this Warrant, become entitled to receive securities or assets (other than Common
Stock) then, wherever appropriate, all references herein to shares of Common
Stock shall be deemed to refer to and include such shares and/or other
securities or assets; and thereafter the number of such shares and/or other
securities or assets shall be subject to adjustment from time to time in a
manner and upon terms as nearly equivalent as practicable to the provisions of
this Section 3.

 

Section 4.             Transfer of Warrant.

 

a)           Transferability. Subject to compliance with any applicable
securities laws, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole but not in part,
only to an Affiliate of the Holder in connection the transfer and assignment by
Holder to such Affiliate of all of Holder’s rights and obligations under the
Loan Agreement and Loan Documents, and upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 



9

 

 

b)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 5.             Miscellaneous.

 

a)            No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(a)(i).

 

b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)           Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Trading Day, then, such action may be taken or such right
may be exercised on the next succeeding Trading Day.

 

d)           Authorized Shares.

 

i.            The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Principal Market upon which the Common
Stock may be listed.

 

ii.           Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action to avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder as
set forth in this Warrant against impairment. Without limiting the generality of
the foregoing, the Company will (i) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (ii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 



10

 

 

iii.           Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

e)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the laws of the state of Delaware (excluding its choice of law
rules).

 

f)             Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if Holder does not utilize cashless
exercise and Rule 144 is available, will have restrictions upon resale imposed
by state and federal securities laws.

 

g)            Nonwaiver. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.

 

h)            Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Loan Agreement.

 

i)             Limitation of Liability. No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)             Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)            Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

11

 



 

l)             Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)            Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

********************

 

(Signature Page Follows)

 

12

 



 

IN WITNESS WHEREOF, the parties have executed and delivered this Warrant as of
the date first above indicated.

 

  ADAMIS PHARMACEUTICALS CORPORATION       By:  /s/ Dennis J. Carlo     Name:
 Dennis J. Carlo, Ph.D.     Title:    President and CEO         BEAR STATE BANK,
N.A.         By:  /s/ Steve Moore     Name: Steve Moore     Title: Executive
Vice President

 

 

 



 

NOTICE OF EXERCISE

 

To:         ADAMIS PHARMACEUTICALS CORPORATION

 

(1)          The undersigned hereby elects to purchase ________ Warrant Shares
(to be comprised of _________ shares of Common Stock of the Company pursuant to
the terms of the attached Warrant and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(3)          Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 



   

 

(4)          After giving effect to this Notice of Exercise, the undersigned
will not have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

   



   



   

 

[SIGNATURE OF HOLDER]

  

Name of Investing Entity:

   





Signature of Authorized Signatory of Investing Entity:



   

Name of Authorized Signatory:



   



Title of Authorized Signatory:



   

Date:



   

 



 

 

 

ASSIGNMENT FORM 

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

ADAMIS PHARMACEUTICALS CORPORATION

  

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 



   whose address is

  



  .



 



 

 

Dated: ______________, _______

 

Holder’s Signature:    



 



Holder’s Address:    

 



     

 





Signature Guaranteed:    

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of the company and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

